Citation Nr: 0927947	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  94-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for dysthymia, from June 15, 1993, to April 27, 1994, from 
July 1, 1994, to January 3, 1997, and from March 1, 1997, to 
January 12, 2000.

2.  Entitlement to a rating higher than 30 percent for 
dysthymia from January 13, 2000 to October 24, 2007.

3.  Entitlement to a rating higher than 50 percent for 
dysthymia from October 25, 2007.

4.  Entitlement to an increased rating for dysthymia, on an 
extra-schedular basis.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to January 
1978, and from June 1983 to June 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In September 1997, September 2003, November 2006, August 
2008, the Board remanded these claims for additional 
development.  That development having been completed, the 
claims have been returned to the Board and are now ready for 
appellate disposition.

In a February 2006 rating decision, the RO granted an 
increased evaluation of 30 percent for dysthymia, which was 
made effective January 2000 in a later RO decision, and in an 
April 2009 rating decision, granted an increased evaluation 
of 50 percent, effective January 2000.  Despite the grant of 
these increased evaluations, the Veteran has not been awarded 
the highest possible evaluation.  As a result, she is 
presumed to be seeking the maximum possible evaluation.  The 
issue remains on appeal, as the Veteran has not indicated 
satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

In a statement received in May 2009, the Veteran states that 
she can no longer work as a result of her service-connected 
disabilities.  This issue is referred to the RO for 
appropriate action.  

The issue of entitlement to an increased rating for 
dysthymia, on an extra-schedular basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period of June 15, 1993 to April 27, 1994, the 
Veteran did not have definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

2.  For the period of July 1, 1994 to January 3, 1997, the 
Veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

3.  For the period of March 1, 1997 to January 12, 2000, the 
Veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

4.  From January 13, 2000, the Veteran experienced 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for the Veteran's dysthymia, from June 15, 1993 to April 27, 
1994, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9433 (1995).

2.  The criteria for a rating of 50 percent, but no higher, 
for the Veteran's dysthymia, from July 1, 1994 to January 3, 
1997, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9433 (1995); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9433 (2008).

3.  The criteria for a rating of 50 percent, but no higher, 
for the Veteran's dysthymia from March 1, 1997 to January 12, 
2000, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9433 (1995); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9433 (2008).

4.  The criteria for a rating of 70 percent, but no higher, 
for the Veteran's dysthymia, from January 13, 2000 are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (1995); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9433 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and to assist her with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an initial rating higher than 10 percent 
for dysthymia arises from her disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records, post-service private medical records, and 
VA records with the claims folder.  Additionally, the Veteran 
was afforded VA examinations in October 1993, March 1995, 
February 2000, June 2003, July 2003, and June 2007.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  




II.  Entitlement to Increased Ratings for Dysthymia 

Service connection for dysthymia was established by a March 
1994 rating decision, at which time a 10 percent rating was 
assigned, effective from June 15, 1993.  Subsequently, the 
Veteran was granted temporary 100 percent ratings for the 
periods of April 28, 1994, to June 30, 1994, and January 4, 
1997, to February 28, 1997, returning to a 10 percent rating 
after each temporary 100 percent rating.  The RO granted an 
increase to 30 percent, effective from January 13, 2000, and 
the most recent increase to 50 percent, effective from 
October 25, 2007.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
compensation for dysthymia and assigned the initial 
disability evaluation.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

During the pendency of the appeal, the criteria for 
evaluating psychiatric disorders in the VA Rating Schedule, 
38 C.F.R. § Part 4 (1996), was amended effective November 7, 
1996.  See 61 Fed. Reg. 46728 (September 5, 1996).  The Board 
observes here that because the Veteran's increased rating 
claim was filed prior to November 7, 1996, the diagnostic 
criteria in effect prior to that date as well as the amended 
criteria effective that date must be considered.  When a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the Veteran 
generally applies.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) to the extent that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to Veteran should 
apply); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  However, the revised regulations are not 
lawfully effective prior to November 7, 1996, as 38 U.S.C.A. 
§ 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation.  See Rhodan v. West, 12 
Vet.App. 55 (1998).



A.  Entitlement to an Initial Rating Higher Than 10 Percent 
for Dysthymia, from June 15, 1993 to April 27, 1994

The Veteran was initially rated, under the criteria effective 
prior to November 7, 1996, at 10 percent under 38 C.F.R. 
§ 4.130 Diagnostic Code 9433.  The Veteran is seeking an 
initial increased rating.  Under the General Rating Formula 
for Psychoneurotic Disorders in effect prior to November 7, 
1996, a 30 percent disability rating was warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (1995).

The Veteran was afforded a VA examination in October 1993.  
The Veteran complained of being depressed because she had 
just gotten married and had financial problems.  She denied 
having hallucinations, homicidal or suicidal thoughts.  She 
described her sleep and appetite as fair.  The Veteran stated 
that at the time she was ok, but became depressed about a 
week prior to the examination.  The examiner described the 
Veteran's mood as mildly depressed, as was affect.  She was 
precisely oriented to person, place, situation, and time.  
Remote, recent, and immediate judgment were good, as was 
abstracting ability.  Insight was described as fair.

Private medical records do not indicate treatment for 
dysthymia during the time period.  Additionally, VA 
outpatient records indicate that the Veteran was treated for 
other ailments, not including dysthymia, during this time 
period.

A rating of 30 percent is not warranted because the Veteran 
did not have definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and her symptoms did not result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

The Veteran's symptoms more closely approximate the criteria 
required for a 10 percent rating, involving "mild" social 
and industrial impairment.  Id.  The Board has also 
considered whether any alternate Diagnostic Codes allow for a 
higher evaluation.  However, as the Veteran is diagnosed with 
dysthymia, the Board finds that the most appropriate rating 
criteria is Diagnostic Code 9433.  Additionally, as stated 
previously, the revised regulations are not lawfully 
effective prior to November 7, 1996.  As such, consideration 
under the revised regulations was not given for this time 
period.

B.  Entitlement to a Rating Higher Than 10 Percent for 
Dysthymia, from July 1, 1994 to January 3, 1997 and from 
March 1, 1997 to January 12, 2000

For the period of July 1, 1994 to January 3, 1997, and from 
March 1, 1997 to January 12, 2000, the Veteran was assigned 
ten percent ratings.  During these periods, the Veteran 
received private and VA outpatient care for her dysthymia.

In January 1995, VA outpatient records indicate the Veteran 
was attending group therapy sessions.  The physician stated 
that without her medication, the Veteran became very 
depressed, and that she was working regularly but it was not 
easy because of her depression.  The physician reported that 
the Veteran's depressed moods interfered with her ability to 
communicate and make decisions.

The Veteran was afforded a VA examination in March 1995.  The 
Veteran denied any history of hallucinations and homicidal 
thoughts, but admitted to having thoughts of suicide.  She 
described her sleep and appetite as fair.  The examiner 
stated the Veteran had a mildly depressed mood and affect.  
Based upon this evidence, and considering both the prior and 
revised rating schedules for the appropriate time periods, 
the Board finds that the Veteran is entitled to a rating of 
50 percent for the period of July 1, 1994 to January 3, 1997 
and March 1, 1997 to January 12, 2000.  

A rating of 50 percent, under the previous schedule, is 
warranted when the evidence demonstrates that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (1995).  Evidence of this nature is demonstrated in 
the VA examination of March 1995.  

A rating of 70 percent is not warranted under the previous 
schedule because although difficult, the Veteran was able to 
work regularly, and therefore the ability to establish and 
maintain effective or favorable relationships with people was 
not severely impaired, and the psychoneurotic symptoms were 
not of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Id.

Additionally, a rating of 70 percent is not warranted under 
the revised criteria because although the Veteran had 
suicidal ideation, she did not have occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) or inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2008).


C.  Entitlement to a Rating Higher Than 30 Percent for 
Dysthymia, from January 13, 2000 to October 24, 2007 and 
Entitlement to a Rating Higher Than 50 Percent for Dysthymia 
from October 25, 2007

The RO increased the Veteran's rating to 30 percent in a 
February 2006 rating decision, effective from January 2000.   
The RO increased the Veteran's rating to 50 percent in an 
April 2009 rating decision, effective from October 2007.  

The Veteran was afforded a VA examination in February 2000.  
The examiner reported that the Veteran was in a very agitated 
mood.  The Veteran reported seeing a psychiatrist at the VA 
one or two times a month and that she takes medication for 
her dysthymia.  The examiner stated the Veteran displayed 
significant psychomotor agitation and was somewhat 
disheveled.  The examiner reported the Veteran maintained 
limited eye contact, speech was decreased in volume, thoughts 
were goal oriented, but at times, she was unable to provide 
information.  The examiner stated the Veteran's Global 
Assessment of Functioning (GAF) score was 65.  A GAF rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  The Veteran's GAF 
score of 65 indicates some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

The Veteran was afforded an additional VA examination in June 
2003.  The Veteran complained of problems with attention, 
concentration, and memory.  The examiner reported the Veteran 
was slow to respond verbally with an increased latency time, 
affect was congruent with a depressed mood, and she was 
irritable and/or tearful several times during the interview.  
The examiner stated the Veteran' appeared to be angry and 
suspicious, with pressured speech.  Her speech was described 
as circumstantial, and she had difficulty with her recall, 
both recent and remote.  The Veteran admitted to having 
impulsive ideas, periods of poor judgment, markedly anxious 
and irritable moods.  Her GAF score was 41.  The examiner 
opined that the Veteran was functioning very marginally, at 
best, at the time.

The Veteran was afforded another VA examination in July 2003, 
in which she received psychological testing.  The examiner 
stated the Veteran's vocabulary skills were considerably 
below average, whereas her abstract reasoning ability was in 
the low average to borderline range.  She was assessed to 
have a GAF score of 58.  The examiner stated that 
psychological testing results indicated deficits in specific 
immediate memory that may be anxiety related.

Most recently, the Veteran was afforded a VA examination in 
June 2007.  The examiner noted that since the previous VA 
examination in July 2003, she was admitted to the psychiatric 
unit three times in July 2006, January 2007, and May 2007.  
The Veteran reported that she was "mediocre" and that she 
generally stays depressed all the time.  The Veteran reported 
episodes of anger, range, and impulsivity.  She stated that 
she has panic attacks about five to six times per week.  The 
examiner reported that Veteran was tense and appeared 
depressed, with poor judgment as evidenced by binge drinking 
and non-compliance with medication.  A GAF score of 60 was 
assigned.  The examiner opined that the Veteran's overall 
quality of life is compromised secondary to her psychiatric 
conditions, stating that the Veteran is socially isolated 
excepted for her mother and son.  The examiner also stated 
that the Veteran has a history of poor coping skills and an 
inability to tolerate stressful situations resulting in 
impulsive and dangerous behavior.

Additionally, VA outpatient records indicate the Veteran was 
seen for dysthymia and depression.  In a VA outpatient note 
from January 2001, the Veteran complained that she was so 
depressed she had been lying in bed and crying for the 
previous week.  In a VA outpatient note from April 2006, the 
Veteran state she had panic attacks that occur about twice a 
week.  Also, in July 2006, the Veteran stated she was very 
depressed, felt hopeless, and that she would overdose on 
pills.   

The Veteran complained of daily panic attacks on multiple 
occasions, including during a VA outpatient visit in January 
2008.  In April 2008, the Veteran complained of being 
depressed, sleeping all the time, and being unable to get out 
of bed.  The Veteran was described as being disheveled and 
thin.  In May 2008, the Veteran complained of limited memory 
and concentration.

The Board finds the Veteran's symptoms most closely 
approximate the criteria required for a 70 percent rating, 
considering both the prior and revised criteria.  The Veteran 
experienced occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships.

The Veteran is not entitled to a rating of 100 percent, under 
the revised criteria, because the Veteran does not have total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Additionally, the Veteran does not meet the requirements for 
a rating of 100 percent under the prior criteria, which 
required that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of realty with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  See 
38 C.F.R. § 4.130, Diagnostic Code 9433 (1995).

ORDER

Entitlement to an initial rating higher than 10 percent for 
dysthymia, from June 15, 1993 to April 27, 1994 is denied.

A disability rating of 50 percent for the Veteran's 
dysthymia, from July 1, 1994 to January 3, 1997, is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

A disability rating of 50 percent for the Veteran's 
dysthymia, from March 1, 1997 to January 12, 2000, is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

A disability rating of 70 percent for the Veteran's 
dysthymia, from January 13, 2000 is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

In multiple statements, including May 2008, the Veteran 
stated she is unable to maintain employment due to her 
dysthymia.  

The Board finds that a complete adjudication of entitlement 
to an increased rating for dysthymia, on an extra-schedular 
basis is necessary.  The authority to assign extra-schedular 
ratings has been delegated to the Under Secretary for 
Benefits and the Director of the Compensation and Pension 
Service, and not the Board.  The proper course of action is 
to raise the issue and remand it for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

The Veteran has not yet received a VA examination to 
determine whether she is unemployable, and the Board finds 
that such an examination is necessary to determine whether 
extra-schedular consideration should be given.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (the duty to 
assist provisions of the VCAA includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim).


Accordingly, the case is REMANDED for the following actions:

1.  Provide notice regarding the 
requirements for entitlement to an 
extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  

2.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours she worked and 
time or wages lost due to her service-
connected dysthymia.  Documentation 
such as work attendance records should 
be requested.  

3.  Schedule the Veteran for a VA 
examination to determine the current 
level of severity of her service-
connected disabilities.  Following the 
examination, the examiner should 
address the following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well 
as the severity of each symptom.

b)  List any side effects the Veteran 
has from the medication taken for her 
service-connected disabilities, and 
identify all side effects that affect 
his ability to obtain and/or retain a 
substantially gainful occupation.

c)  State whether the Veteran's 
service-connected disabilities prevent 
her from obtaining or retaining a 
substantially gainful occupation.  

Specifically, the examiner should 
describe what types of employment 
activities would be limited due to the 
Veteran's service-connected 
disabilities and any associated 
disorder, bearing in mind her entire 
social-medical history, particularly, 
any degree of industrial impairment.

4.  Thereafter, consider whether the 
claim must be submitted to the 
Director, Compensation and Pension 
Service or the Under Secretary for 
Benefits for extraschedular 
consideration under 38 C.F.R. § 
3.321(b)(1).

5.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


